      Case 2:21-cv-02033-KHV-KGG Document 4 Filed 02/08/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

DaSHAUNDRA M WRIGHT,        )
                            )
                 Plaintiff, )
                            )
    vs.                     )                 Case No. 21-2033-KHV-KGG
                            )
ANDREW SAUL,                )
COMMISSIONER OF SOCIAL      )
SECURITY ,                  )
                            )
                 Defendant. )
                            )

             MEMORANDUM & ORDER GRANTING
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES

      In conjunction with her federal court Complaint requesting review of the

denial of her application for social security benefits (Doc. 1), Plaintiff DaShaundra

M. Wright has filed a Motion to Proceed Without Prepayment of Fees (“IFP

application,” Doc. 3, sealed) with a supporting financial affidavit. After review of

Plaintiff’s motion, the Court GRANTS the IFP application.

                                    ANALYSIS

I.    Motion to Proceed In Forma Pauperis.

      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial


                                          1
      Case 2:21-cv-02033-KHV-KGG Document 4 Filed 02/08/21 Page 2 of 3




means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff indicates she is 27 and married.

(Doc. 3, sealed, at 1.) She has a minor child, but indicates the child lives with his

father and she provides no financial assistance. (Id., at 2.) She indicates she is not

employed, although her spouse earns a modest income at a job. (Id., at 2, 3.) She

does not own real property but does own a modest automobile, with little residual


                                           2
      Case 2:21-cv-02033-KHV-KGG Document 4 Filed 02/08/21 Page 3 of 3




value and on which they are unable to make the required monthly payments. (Id.,

at 4.) She lists a no cash on hand. (Id., at 4.) She lists reasonable amounts for rent

and other expenses, including gas and utilities. (Id., at 5.) Food stamps are the

only government assistance they receive on a monthly basis. (Id., at 4.)

      Considering the information contained in her financial affidavit, the Court

finds that Plaintiff has established that her access to the Court would be

significantly limited absent the ability to file this action without payment of fees

and costs. The Court thus GRANTS Plaintiff’s request to proceed in forma

pauperis. (Doc. 3, sealed.)



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

3, sealed) is GRANTED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 8th day of February, 2021.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge




                                           3
